PER CURIAM.
Affirmed. See Matias v. State, 228 So.3d 677, 678 (Fla. 2d DCA 2017) (observing: "We agree ... that it usually may be unnecessary for a court to include language in a sentencing document providing for the right to judicial review of a sentence, as subsection (4) provides that the offender initiates the sentence review by submitting an application to the trial court requesting that a sentence review hearing be held. After receiving this application, it is mandatory for a trial court to conduct the review. § 921.1402(6).")